WIGGINTON, Judge.
The trial court’s order denying appellant’s motion for post-conviction relief is affirmed on all points except one. The record shows that the “Statement of Reasons for Upward Departure from Sentencing Guidelines” filed in case numbers 85-1348 and 85-3257 incorrectly contemplates a total sentence of incarceration of ten years as opposed to the oral pronouncement of eight years — an error brought to the court’s attention at the August 26, 1988 hearing on appellant's 1988 cases. The state conceded such error and the need to correct it in order that the sentences in the 1985 and 1988 cases could run concurrently as per the plea agreement entered in the 1988 cases. Accordingly, the cause is remanded to the trial court in order that said correction may be made.
BOOTH and SMITH, JJ., concur.